Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2022

                                      No. 04-22-00425-CV

                            IN THE INTEREST OF S.L.W., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00440
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER

        On August 18, 2022, we suspended all appellate deadlines pending our determination of
whether we have jurisdiction over this appeal. We have determined we have jurisdiction and
reinstate all appellate deadlines as of Monday, October 17, 2022.
        Despite the suspended appellate deadlines, on September 15, 2022, Appellate filed her
first motion for extension of time requesting a sixty-day extension of time to file her brief.
Appellant’s motion for an extension of time to file her brief is premature. Nonetheless, this is an
accelerated appeal of an order terminating the appellant’s parental rights which must be disposed
of by this court within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.
        Accordingly, we DENY appellant’s motion as moot. With the reinstatement of all
appellate deadlines, appellant’s brief is due twenty days from this order, November 7, 2022.
Given the time constraints governing the disposition of this appeal and the passage of time since
appellant filed her motion requesting an extension of time to file her brief, any further extensions
of time will be disfavored.

       It is so ORDERED on October 18, 2022.
                                                             PER CURIAM


       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT